Citation Nr: 0113810	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-15 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis, status post septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran's active military service extended from June 1984 
to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a March 1996 decision the Board granted service connection 
for postoperative residuals of a deviated nasal septum on the 
basis of aggravation, noting that the veteran had had a 
septorhinoplasty during service to correct a preexisting 
deviated septum and that the surgery failed to alleviate her 
breathing difficulties and resulted in additional nasal 
deformity consisting of a narrowed passageway.  In the same 
decision, the Board remanded the issue of service connection 
for allergic rhinitis.  When the case was in remand status 
the RO granted service connection for allergic rhinitis in a 
November 1998 rating decision.  The RO noted that status post 
septorhinoplasty and allergic rhinitis were coexisting 
respiratory conditions and evaluated them as a single 
disability, assigning a 10 percent evaluation from March 
1990, the date of the original claim for service connection 
for a nasal disorder.  The disability was rated under 
Diagnostic Code 6502-6501, with a 10 percent evaluation 
assigned under the criteria of Code 6501 in effect prior to 
October 1996, on the basis of atrophy of the intranasal 
structures and moderate secretion.  The RO also noted that 
the 10 percent evaluation was the highest evaluation possible 
under new regulations effective in October 1996 which provide 
a 10 percent evaluation for traumatic deviation of the nasal 
septum with at least a 50 percent obstruction on both sides, 
or total obstruction on one.  In June 1999, the veteran 
disagreed with the disability rating assigned and appealed to 
the Board.  

The record reflects that, in addition to the in-service nasal 
surgery, the veteran underwent multiple surgical procedures 
after service to correct the residual deformities of her 
nose.  Her most recent nasal surgery appears to have been in 
April 1999, when she underwent a secondary rhinoplasty by a 
private surgeon.  

In a November 1999 statement, the veteran submitted copies of 
pharmacy receipts for allergy medication prescribed by three 
private doctors.  The RO asked the veteran to provide the 
complete addresses of the three doctors so that treatment 
records could be requested.  The veteran responded with three 
forms authorizing the release of information to VA; however, 
she only provided the complete address for the most recent 
physician, Dr. Dechter, indicating that one of the other 
doctors had moved and the other had retired.  It does not 
appear that the RO attempted to obtain treatment records from 
Dr. Dechter.   

In March 2000, the veteran was provided a VA fee-basis 
examination by an internal medicine specialist.  Although the 
examiner noted the veteran's history as provided by the 
veteran, the medical records were not made available for 
review by the examiner.  The veteran complained of constant 
pain underneath the tip of the bridge of her nose in between 
the eyes, with pain radiating to the frontal areas, 
especially when she put her head down.  She also reported 
constant rhinorrhea, sneezing and itchiness of the eyes due 
to allergy.  On examination, findings were essentially 
negative except for tenderness about the maxillary region.  
In April 2001, the veteran's representative argued that this 
examination was inadequate because the claims folder was not 
made available to the examining physician.  The Board agrees 
that the veteran should be afforded another examination, 
preferably during a period of exacerbation, to address the 
rating criteria, and in view of the fact that the March 2000 
one was described by the examiner as "an internal medicine 
assessment of the alleged disability."  The disability at 
issue would seem to lie more within the purview of 
otolaryngology or allergy/immunology.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In part, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should contact the veteran and ask 
for additional information about Drs. Solomon 
and Martyn.  She should be asked whether either 
physician had been in a group practice or with 
a health maintenance organization (HMO), and, 
if so, she should provide the addresses of the 
group or HMO and authorize the release of Drs. 
Solomon and Martyn's records of her treatment.  
She should also be requested to complete 
another authorization form for Dr. Dechter, 
whose address she previously provided.  The RO 
should then try to obtain a copy of the medical 
records for treatment by the above named 
physicians.  It should be noted that a Gil L. 
Solomon, M.D., apparently now practices with 
the Santa Monica Bay Physicians, 23805 Stuart 
Ranch Road (#230), Malibu, California.  The RO 
also should obtain any other relevant VA or 
private treatment records pertaining to the 
veteran that are not already on file.  The RO 
should notify the veteran of any records sought 
that can not be obtained.   

3.  The veteran should be scheduled for a 
comprehensive examination, by a specialist in 
allergies or otolaryngology if available, to 
determine the nature and extent of her service-
connected allergic rhinitis, status post 
septorhinoplasty.  The claims file and a copy 
of this remand must be made available for 
review by the examiner.  If possible, the 
examination should be performed while the 
veteran's symptoms are most active.  All 
necessary tests should be conducted, including 
X-ray examination if indicated.  The veteran's 
subjective complaints and the objective 
findings should be reported in detail.  The 
examiner should specifically state whether the 
veteran has does or does not have each of the 
following: (1) crusting and, if so, whether it 
is moderate or massive; (2) ozena, and, if so, 
whether it is marked; (3) secretion; (4) 
anosmia; (5) definite atrophy of the intranasal 
structures or atrophic changes; (6) polyps; and 
(7) marked interference with breathing space, 
to include whether there is any obstruction of 
the nasal passage on either side, and if so the 
percent of obstruction for each side.  The 
examiner should also indicate whether any other 
complaints or findings are related to the 
service-connected allergic rhinitis, status 
post septorhinoplasty, and whether the 
veteran's complaints are consistent with the 
objective findings.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
the examination report is sufficient for 
adjudication purposes and that any additionally 
indicated development is accomplished.  The RO 
is advised that where the 



remand orders of the Board are not complied 
with, the Board errs a matter of law when it 
fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After any indicated 
corrective action has been completed, the RO 
should again review the record and readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for allergic rhinitis with 
status post septorhinoplasty under a broad 
interpretation of the regulations, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (2000), and with 
consideration of the rating criteria in effect 
both prior to and since October 7, 1996.  The 
RO should also consider the decision of the 
United States Court of Appeals for Veterans 
Claims (Court) concerning staged ratings in 
Fenderson v. West 12 Vet. App.  119 (1999).  If 
the benefit sought on appeal remains denied, 
the veteran and her representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




